Tilghman C. J.
delivered judgment.
To give the plaintiff the full benefit of his exception, I shall consider the judge as having said that the evidence did not support the declaration; for when he told the jury that the law was doubtful, they would naturally find for the defendant, it being incumbent on the plaintiff to make out his case without doubt both in fact and law. It is a question which admits of very little reasoning. The single point is, whether the words laid and the words proved are substantially the same. I think they are not. A collusion between A, B and £7, and between A, B, £7 and Z>, are different things. It is not necessary to prove the words exactly as laid; it will do if you prove so many of them as are actionable. 2 Salk. 660., the §>ueen v. Slater. If the plaintiff declares that the defendant called him a strong thief and proves that he called him a thief, the action is supported, because the only material word is thief. Dyer 75. But if the words laid had been, that the plaintiff stole the goods of A, proof of the defendant’s saying that the plaintiff stole the goods of A, would not support the declaration; because although stealing the goods of A is an indictable offence, yet it is a different offence from stealing the goods of A. So when the defendant says that the plaintiff with A, C and D conspired &c,, it is not enough to prove that he said the plaintiff together with A and C conspired &c.; because although it may be Indictable for the plaintiff to conspire with A and C, yet it is a different offence from his conspiring with A, C and D; he may have been guilty of both and punishable for both. I am of opinion therefore that the charge of the Court was right, and that the judgment should be affirmed.
Judgment affirmed.